PER CURIAM.
In this appeal from a child support enforcement order, the Department of Revenue contends the trial court erred in crediting against child support arrearages certain payments the father made directly on behalf of the minor child. We agree that the trial court erred in crediting appellee for amounts expended on Christmas gifts for the child and for the summer months in which the child visited with the father. See Department of Revenue v. Kiedaisch, 670 So.2d 1058 (Fla. 2d DCA 1996); Raybuck v. Raybuck, 451 So.2d 540 (Fla. 2d DCA 1984). The remaining amounts can be viewed as being in substantial compliance with the support order, however, and we find no abuse of discretion in crediting appellee for those sums, which total $984. See generally Department of Revenue v. Kiedaisch, 670 So.2d 1058 (Fla. 2d DCA 1996); Montante v. Montante, 627 So.2d 554 (Fla. 4th DCA 1993).
REVERSED and REMANDED for entry of an order crediting appellee with $984, rather than $2189, against the arrearage of $4050.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.